Order denying motion for a judicial recanvass, review and recount of all the ballots cast at the primary election for the office of Member of Assembly from the seventeenth Assembly district, Kings county, reversed on the law and the facts, and motion granted, on authority of Matter of Kelly v. Cohen (ante, p. 787), decided herewith, for reasons there stated. Honorable Isaac M. Kapper, official referee, is designated to conduct the recount. Lazansky, P. J., Carswell, Davis, Adel and Close, JJ., concur. Settle order forthwith before Mr. Justice Carswell. [See post, p. 804.]